Citation Nr: 1332400	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  07-35 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an apportionment of the Veteran's VA benefits for S.H.W., IV, the Veteran's dependent minor child.


REPRESENTATION

Appellant is unrepresented 

Veteran (Appellee) is represented by: Alabama Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and the Veteran

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1979.  The appellant is the ex-wife of the Veteran and the mother of S.H.W., IV (S.H.W.), who is the Veteran's minor child.  The appellant seeks apportionment on behalf of S.H.W.  The appellee is the Veteran. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2005 special apportionment decision by the RO in Montgomery, Alabama.  In that decision, the RO denied the appellant's claim for apportionment of the Veteran's VA disability compensation for herself and her three sons (two, the Veteran's stepsons; one, the Veteran's son).  The appellant appealed this decision.  While the appeal has been pending, the appellant and the Veteran divorced, and the Veteran's stepsons each reached the age of 23 and ceased being dependents.  The appellant has continued her appeal; she is seeking apportionment for the Veteran's son, who is a minor. 

The Board held in a March 2011 decision that the criteria for an apportionment of the Veteran's VA compensation benefits on behalf of S.H.W. were met from July 2007.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a February 2013 memorandum decision, the Court vacated the Board's March 2011 decision.  The Court remanded the matter to the Board for readjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In pertinent part, the Court noted that the Board's decision looked to Alabama law to determine the Veteran's responsibility for child support.  However, the Board failed to consider other applicable state law.  The Court noted that in Alabama Social Security Administration (SSA) disability payments to a child that derived from an obligor's SSA entitlement appeared to be considered as sourced from the appellant's income.  The Court cited Binns v. Maddox, 327 So.2d 726 (Ala. Civ. App. 1976).  The Court also cited 38 C.F.R. § 3.451 (2012) and pointed out that no apportionment will be made where the Veteran is providing for dependents.  

In this regard, the Board points out that Binns, supra, held that a father was entitled to credit on his child support liability for Social Security benefits received by the children on account of father's disability.  

The Court also observed that the Board based its determinations solely on the Veteran's income at the time of the Board's March 2011 decision, without any explanation as to earlier periods when the Veteran's income was significantly lower, or after the January 2008 effective date of the monthly $519 SSA award to the child.  In this regard, the Board observes that the Veteran failed to complete and return a VA Form 21-0788, as requested in June and July 2010.  Thus, the Board has no current financial information for the Veteran.  Such information would be relevant to the proper adjudication of this claim.  

The Board advises the Veteran that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Turning to the evidence of record, a January 2008 order from the Circuit Court of Madison County, Alabama (Circuit Court) reflects that the Veteran had failed to pay child support for five months, from August through December 2007.  The Circuit Court sentenced him to jail for this, unless he paid the child support arrearage to the appellant before the end of January 2008.  In March 2008, the Veteran was sentenced to jail after he failed to comply with the January 2008 order.  The record contains no subsequent Circuit Court determinations regarding the Veteran's payment or non-payment of child support.  Such determinations would be relevant to the question of the applicability of Binns, supra, to the Veteran's case.  

In this regard, a May 2010 SSA statement informed the appellant that S.H.W. was entitled to monthly child benefits beginning June 2008.  The statement stated that S.H.W. would receive $519 for June 2010, and would then receive $519 on or about the third Wednesday of every month.  There is no subsequent statement from SSA, or any other party, providing whether S.H.W.'s benefits were later increased or decreased.  Such a statement would be relevant to the proper adjudication of this claim.  

In July 2010 correspondence, the Veteran's attorney stated that in September 2008 the Veteran had paid the appellant child support arrears of $2,353.43.  He also stated that the appellant would receive an SSA arrearage payment for the period from June 2008 to May 2010.  However, there is no evidence in the record showing that SSA paid the appellant such an arrearage.  Such evidence would be relevant to the proper adjunction of this claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact SSA and request a copy of all determinations granting, denying or confirming an award of SSA disability benefits (including any retroactive or arrearage payments) for S.H.W., based on the Veteran's disability, as well as all medical, employment and financial records relied upon in making the determinations.  

2.  Contact all appropriate sources to obtain all determinations by the Circuit Court or relevant Alabama state agency regarding the Veteran's responsibility to pay child support, as well as his payment or non-payment of child support.

3.  Request that the Veteran provide evidence of any retroactive or arrearage payments made by SSA to S.H.W., based on the Veteran's disability.  

4.  Request that the Veteran complete and return a copy of VA Form 21-0788.  

5.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant, the Veteran and the Veteran's representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



